Citation Nr: 0707209	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

Service connection was previously denied for bilateral 
hearing loss and tinnitus by a March 1994 rating decision.  
The veteran was informed of that decision, including his 
right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found, in essence, that there was new and 
material evidence to reopen, but denied the underlying 
service connection claims on the merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  Service connection was previously denied for bilateral 
hearing loss and tinnitus by a March 1994 rating decision.  
The veteran was informed of that decision, including his 
right to appeal, and he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's bilateral hearing loss 
and/or his tinnitus is causally related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Service connection is not warranted for hearing loss 
and/or tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by an April 2003 
letter, which is clearly prior to the August 2003 rating 
decision that is the subject of this appeal.  He was also 
provided with additional notice by letters dated in July 2005 
and March 2006.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Further, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the veteran was provided with notification 
about potential disability rating(s) and effective date(s) 
should service connection be awarded by the March 2006 
letter.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the April 2003 letter noted that the veteran had 
been informed in March 1994 that service connection had been 
denied for both hearing loss and tinnitus because the 
condition was not caused by his military service.  Moreover, 
this letter stated that new and material evidence was 
required to reopen, described the standard for new and 
material evidence by language which tracks that of the 
relevant regulatory provision, and gave examples of the types 
of evidence he could submit.  Consequently, the Board finds 
that he has received adequate notification pursuant to the 
holding in Kent.  In any event, for the reasons detailed 
below, the Board concurs with the RO's determination that new 
and material evidence has been received to reopen both 
claims.  Thus, any deficiency with respect to the notice 
mandated by Kent has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case to the extent permitted by the 
cooperation of the veteran.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
The Board acknowledges that the veteran indicated in an April 
2005 statement that he was receiving current treatment for 
his claimed disabilities from a specialist.  However, the 
July 2005 letter specifically requested that he either submit 
such records or provide the necessary release for VA to 
request the records.  No response from the veteran to this 
request appears in the record.  The Court has held that the 
duty to assist is not a "one-way street," and that if the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The veteran has not otherwise indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As part of his June 2005 VA Form 9 (Appeal to the Board), he 
reported that he did not want a Board hearing in conjunction 
with this case.  The Board observes that no examination has 
been accorded to the veteran with respect to his present 
appeal, but for the reasons detailed below the record 
reflects that the preponderance of the competent medical 
evidence is against a finding that he currently has either 
hearing loss and/or tinnitus due to active duty.  As such, no 
such development, to include a medical examination or opinion 
is required.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert , 1 Vet. App. at 54.

In this and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed above, the 
Board is satisfied that both the duty to assist and the duty 
to notify have been satisfied in this case.  Further, for the 
reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received, but that service connection is not warranted for 
the underlying disabilities.  Inasmuch as the RO has already 
addressed the merits of the service connection claims, the 
veteran is not prejudiced by the Board also addressing the 
merits of this case.  See Bernard, supra.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  As already noted, service connection was 
previously denied for hearing loss and tinnitus by a March 
1994 rating decision, and the veteran did not appeal.  In 
essence, the rating decision denied service connection for 
both disabilities because there was no medical evidence to 
relate either of them to military service.

The evidence added to the record since the time of the last 
prior denial includes a private medical opinion from D. S. 
R., M.D. (hereinafter, "Dr. R") dated in April 2003, who 
essentially opined that both the veteran's hearing loss and 
tinnitus were secondary to his jet engine noise exposure 
while on active duty.  In short, there is additional 
competent medical evidence which goes to the reason for the 
last prior denial.  Moreover, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Therefore, the Board finds that 
this evidence was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claims.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of his 
underlying service connection claims.  Further, in this 
analysis the presumption that the evidence received to reopen 
is true without regard to the other evidence of record no 
longer applies.

The veteran essentially contends that he has both hearing 
loss and tinnitus due to in-service noise exposure from jet 
engines.  On his June 2005 VA Form 9, he reported that he was 
a supply delivery person for the jets, and that he was 
exposed to jet engine noise on a daily basis because the jet 
engines were running while supplies were brought in.

Assuming, for the sake of analysis, that the veteran did have 
such noise exposure, the Board must note that there is no 
evidence of any treatment for hearing problems, to include 
tinnitus, in his service medical records.  Moreover, 
audiological evaluation conducted as part of his January 1974 
separation examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
20
LEFT
5
5
5
5
10
25

Thus, the veteran did not have a hearing loss disability of 
either ear, as defined by 38 C.F.R. § 3.385, even though 
there was some evidence of hearing loss for the left ear at 
6,000 Hertz pursuant to Hensley, supra.

The Board further notes that there was no evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 on a 
January 1975 audiogram or on a November 1993 audiogram.  In 
fact, even though there are medical statements dated in 
December 1993 and April 2003 (Dr. R) which diagnose the 
veteran with both hearing loss and tinnitus, there is no 
competent medical evidence conclusively showing a hearing 
loss disability as defined by the regulations.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

Even if the Board were to proceed on the assumption that the 
veteran does have a current hearing loss disability, his 
claim would still be denied.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (the Board has the fundamental authority to 
decide a claim in the alternative).  As already noted, there 
were no medical findings of either hearing loss or tinnitus 
during active service.  In fact, the first competent medical 
evidence diagnosing these disabilities appears to be the 
December 1993 statement from W. A. C., M.D. (hereinafter, 
"Dr. C") approximately 19 years after the veteran's 
separation from active duty.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also finds that the supporting medical opinion from 
Dr. R is deficient for several reasons.  For example, there 
is no evidence that Dr. R reviewed the veteran's claims 
folder in conjunction with this opinion, nor does he address 
the fact that there were no competent medical findings of 
either hearing loss or tinnitus for many years after service.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  

The Board further notes that Dr. R's opinion is based, in 
part, on the veteran having had "no other significant sound 
exposure" besides the in-service jet engine noise.  However, 
the December 1993 statement from Dr. C noted that the veteran 
had worked in loud noises throughout his life and was a 
shooter, indicating that his hearing loss was due to this 
overall, lifetime noise exposure.  Moreover, Dr. C noted that 
the veteran's tinnitus had originated 6 weeks following the 
initiation of a drug to improve attention deficit disorder.  
In short, Dr. C's statement relates the etiology of the 
veteran's hearing loss and tinnitus to circumstances 
unrelated to active service.  Although, like Dr. R, the 
record does not reflect that Dr. C reviewed the veteran's 
claims folder in conjunction with this opinion, as his 
opinion appears to be based on a more accurate account of the 
veteran's medical history, the Board finds that Dr. C's 
opinion is entitled to more weight in his case.  
Consequently, the Board concludes that the preponderance of 
the competent medical evidence is against a finding that 
either the veteran's hearing loss and/or his tinnitus are 
causally related to active service.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Therefore, the benefits sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, the claims are reopened.  To this 
extent only, the benefits sought on appeal are allowed.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


